Filed 2/12/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 19







In the Matter of the Reciprocal Discipline of Philip M. Kleinsmith

a Person Admitted to the Bar of the State of North Dakota







No. 20130019







Recommendation for Reciprocal Discipline.



REPRIMAND AND PROBATION ORDERED.



Per Curiam.

[¶1]	On January 17, 2013, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Philip M. Kleinsmith, a person admitted to the bar of the State of North Dakota.

[¶2]	The Record reflects that the Presiding Disciplinary Judge of the Arizona Supreme Court filed his Order on March 20, 2012, accepting an agreement for discipline by consent and reprimanding Kleinsmith and placing him on probation for a period of one year, subject to early termination, upon completion of, and payment for “Ethics School” provided by the Office of Attorney Regulation Counsel of the Colorado Supreme Court, for negligently filing nine improper arbitration certificates in the state of Arizona, and failing to appear for two hearings in a Wisconsin court proceeding.

[¶3]	The Record further reflects on January 10, 2013, Assistant Disciplinary Counsel served Kleinsmith notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Supreme Court of Arizona was received.  The notice informed Kleinsmith he had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.

[¶4]	The Record reflects the January 14, 2013, receipt of Kleinsmith’s response stating he has no claim that imposition of identical discipline would be unwarranted in North Dakota.

[¶5]	The Court considered the matter, and 

[¶6]	ORDERED, the reciprocal discipline of Philip M. Kleinsmith is approved, and Kleinsmith is REPRIMANDED and placed on probation for one year from entry of judgment in this matter, subject to early termination, upon proof of completion of, and payment for “Ethics School” provided by the Office of Attorney Regulation Counsel of the Colorado Supreme Court
.

[¶7]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Mary Muehlen Maring

Carol Ronning Kapsner

Daniel J. Crothers